Citation Nr: 0015034	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  92-25 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of vision.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for a low back 
disorder.  

6.  Entitlement to service connection for a left knee 
disorder.  

7.  Entitlement to an increased evaluation from an original 
grant of service connection for post-traumatic degenerative 
joint disease of the right elbow, currently evaluated as 10 
percent disabling.  

8.  Entitlement to an increased evaluation from an original 
grant of service connection for arteriosclerotic heart 
disease, currently evaluated as 30 percent 

disabling.  

9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

10.  Entitlement to special monthly compensation for the loss 
of use of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active duty for training from March 1964 to 
July 1964 and active duty from January 1978 to August 1994.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from January 1992, August 
1996, July 1997, February 1999 and July 1999 rating decisions 
of the San Juan, Puerto Rico, Regional Office (hereinafter 
"the RO").  The January 1992 rating decision, in pertinent 
part, granted service connection for residuals of a right 
elbow injury and assigned a 10 percent disability evaluation.  
Service connection was denied for residuals of a right knee 
disorder.  In August 1994, the Board remanded this appeal to 
the RO to review the veteran's claims in light of 
additionally submitted treatment records.  

The August 1996 rating decision granted service connection 
for arteriosclerotic heart disease with non-Q myocardial 
infarction and arterial hypertension and 

assigned a 30 percent disability evaluation.  Service 
connection was denied for loss of vision, a liver disorder, 
dizziness and bilateral hearing loss.  In a May 1997 
statement on appeal, the veteran withdrew the issues of 
entitlement to service connection for a liver disorder and 
for dizziness.  Therefore, such issues are not before the 
Board.  The July 1997 rating decision granted service 
connection for carpal tunnel syndrome of the right wrist and 
assigned a 10 percent disability evaluation.  Service 
connection was also granted for carpal tunnel syndrome of the 
left wrist with a 10 percent disability evaluation.  Service 
connection for varicose veins with minimal pitting edema of 
the ankles was denied.  

The February 1999 rating decision denied service connection 
for an acquired psychiatric disorder, diabetes mellitus, a 
low back disorder, and a left knee disorder.  The veteran's 
claims for entitlement to a total rating for compensation 
purposes based on individual unemployability and entitlement 
to special monthly compensation for loss of use of both feet 
were also denied.  The July 1999 rating decision, in 
pertinent part, granted service connection for post-traumatic 
degenerative joint disease of the right knee and assigned a 
10 percent disability evaluation.  Such issue is no longer 
before the Board.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The issues of entitlement to service connection for bilateral 
hearing loss, and entitlement to a total rating for 
compensation purposes based on individual unemployability, 
are discussed in the REMAND section of this decision, set 
forth below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for 
arteriosclerotic heart disease; post-traumatic degenerative 
joint disease of the right elbow; post-traumatic degenerative 

joint disease of the right knee status post arthroscopy; 
carpal tunnel syndrome of the right wrist; and carpal tunnel 
syndrome of the left wrist.  

3.  The claim for service connection for loss of vision is 
not supported by competent evidence showing that the claim is 
plausible or capable of substantiation.  

4.  There is competent evidence of hearing loss of the left 
ear for VA purposes during the veteran's periods of service 
and of some loss of hearing acuity in the right ear during 
service and a nexus of continuity of symptomatology.  

5.  There is no competent evidence linking the veteran's 
present acquired psychiatric disorder to his periods of 
service.  The record contains no sufficiently probative 
evidence of an etiological relationship between the veteran's 
claimed acquired psychiatric disorder and his service-
connected disorders.  

6.  The veteran's diabetes mellitus has been reasonably shown 
to have had its origins during his periods of service.  

7.  There is no competent evidence linking any present low 
back disorder to the veteran's periods of service.  

8.  The veteran's degenerative joint disease of the left knee 
has been reasonably shown to have had its origins during his 
periods of service.  

9.  Since service connection was granted, the veteran's right 
elbow disorder has been productive of no more than flexion of 
the forearm limited to 100 degrees and extension limited to 
45 degrees.  

10.  The veteran's cardiovascular disorder is productive of 
no more than arteriosclerotic heart disease resulting in a 
workload of greater than 5 METs, but not greater than 7 METs, 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray and most recent 
diastolic pressure predominantly less than 120.  


11.  Since service connection was granted, the veteran's 
cardiovascular disorder, alternatively considered, has been 
productive of no more than arteriosclerotic heart disease 
with typical coronary occlusion or thrombosis, or with a 
history of substantiated anginal attacks with ordinary manual 
labor feasible, moderate dyspnea on exertion and most recent 
diastolic pressure predominantly less than 120.  

12.  The veteran's feet have not been shown to be equally 
well served by an amputation stump at a site below the knee 
with the use of a suitable prosthetic appliance and the 
veteran's balance and propulsion have not been shown to be 
equally accomplished by an amputation stump with prosthesis.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for loss 
of vision is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  

2.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999); Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996)(per 
curiam)(table).

3.  The claim for entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.310(a) (1999).  

4.  Diabetes mellitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999).  

5.  The claim for entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  


6.  Degenerative joint disease of the left knee was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  

7.  The schedular criteria for an evaluation in excess of 10 
percent for post-traumatic degenerative joint disease of the 
right elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, including §§ 4.3, 
4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5205, 5206, 5207, 
5209 (1999).  

8.  The schedular criteria for an evaluation in excess of 30 
percent for arteriosclerotic heart disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7 and Diagnostic Codes 7005, 
7006, 7007, 7101 (1999).  

9.  The criteria for entitlement to special monthly 
compensation based on loss of use both feet have not been 
met.  38 U.S.C.A. §§ 1114(k), 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.350, 4.63 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claims.  A "well-grounded" claim is one that is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claims for 
service connection for bilateral hearing loss, diabetes 
mellitus and degenerative joint disease of the left knee and 
for increased evaluations for his service-connected post-
traumatic degenerative disease of the right elbow and 
arteriosclerotic heart disease, are well-grounded and that 
all relevant facts have been properly developed.  As 
discussed below, the Board finds that the veteran's claims 
for service connection for loss of vision, an acquired 

psychiatric disorder, and a low back disorder, and for 
entitlement to special monthly compensation for the loss of 
use of both feet, are not well-grounded and that, therefore, 
there is no further duty to assist the veteran with 
development of such claims.  

I.  Service Connection for Loss of Vision

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1999).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1997); 38 C.F.R. § 3.6 
(1999).  Additionally, where a veteran served ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis, a psychosis, 
or an organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  


In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The service medical records for the veteran's period of 
active duty for training from March 1964 to July 1964 are not 
of record.  The service medical records for the veteran's 
period of active duty from 1978 to 1994 indicate that at the 
time of a January 1976 enlistment examination, he was noted 
to have distance vision in both eyes corrected to 20/20.  
There was a notation that the veteran's eyes were normal.  
The veteran underwent multiple vision tests during his period 
of service.  An April 1983 consultation report indicated an 
impression of early non-inflamed pterygium in the left eye.  
A September 1986 eye evaluation report indicated an 
assessment, at that time, which included mixed astigmatism of 
both eyes and presbyopia of both eyes.  A January 1990 entry 
related an assessment that included compound hypermetropic 
astigmatism of the pupil of the right eye and pterygium of 
the left eye.  A January 1991 treatment entry noted that the 
veteran had a very small pterygium on the right eye and a two 
and one-half mm pterygium on the left eye.  The assessment 
was right eye compound hypermetropic astigmatism and left eye 
"SH" as well as presbyopia of both eyes.  A September 1992 
examination report related that the veteran had 20/20 
distance vision in both eyes and 20/200 near vision in the 
right eye corrected to 20/100 and 20/200 vision corrected to 
20/200 in the left eye.  A November 1993 entry noted an 
assessment of good ocular health.  At the time of the June 
1994 separation examination, the veteran was noted to have 
20/20 distance vision in both eyes and 20/200 near vision in 
both eyes corrected to 20/100.  It was reported that the 
veteran wore glasses and that he complained of eye problems 
described as "black outs."  There was also a notation that 
the veteran's eyes were normal.  


The veteran underwent a VA general medical examination in 
November 1991, apparently during the veteran's period of 
active duty.  The examiner noted that the veteran wore 
corrective glasses.  The examiner reported that the veteran's 
pupils were equal and reactive to light.  The extraocular 
muscles were within normal limits.  The diagnoses referred to 
other disorders.  

VA treatment records dated from September 1994 to May 1996 
indicated that the veteran was treated for several disorders.  
A March 1995 entry noted that the veteran had corrected 20/20 
vision in both eyes.  The examiner indicated that there were 
binasal pterygium with the left greater than the right.  An 
October 1995 entry noted that the veteran underwent a 
pterygium excision of the left eye without complications.  A 
later October 1995 entry noted that the veteran had corrected 
20/20 vision in both eyes.  It was observed that the veteran 
was status post pterygium excision of the left eye.  A 
November 1995 entry noted that the veteran was status post 
pterygium excision on the left eye and that he was healing 
well.  The assessment was good post-operative status.  

The veteran underwent a VA ophthalmologic examination in May 
1996.  It was noted that he had a history of a pterygium 
excision of the left eye.  The examiner indicated that the 
veteran had corrected 20/20 vision in both eyes for both near 
and distance vision.  The conjunctiva and cornea were clear 
as were the iris and lens.  The examiner indicated a 
diagnosis of refraction error.  

VA treatment records dated from June 1996 to November 1998, 
including VA examination reports, indicated that the veteran 
continued to receive treatment for multiple disorders.  An 
August 1996 entry noted that the veteran's eyes were 
unremarkable.  The assessment was good post-operative status.  
A March 1997 entry noted that the veteran had 20/20 vision in 
both eyes corrected and that he was status post pterygium 
excision of the left eye in 1995.  It was noted that there 
was a keratectomy scar.  


The Board has made a careful longitudinal review of the 
record.  It is observed that the service medical records for 
the veteran's period of active duty for training from March 
1964 to July 1964 are not of record.  The Board notes that 
the Court has held that in a case such as this, the Board has 
a heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  The available service 
medical records do indicate that the veteran suffered some 
decrease in visual acuity during service.  At the time of a 
January 1976 examination, he was noted to 20/20 distance 
vision in both eyes.  Subsequently, a September 1992 
examination report noted that the veteran had 20/20 distance 
vision in both eyes and 20/200 near vision in the right eye 
corrected to 20/100 with 20/200 vision in the left eye 
corrected to 20/200.  Additionally, the Board notes that the 
veteran was treated for variously diagnosed eye disorders 
during service.  At the time of the June 1994 separation 
examination, the veteran was noted to have 20/20 vision 
distance vision in both eyes and 20/200 near vision in both 
eyes corrected to 20/100.  It was reported that the veteran 
wore glasses and complained of eye problems described as 
"black outs."  There was also a notation, however, that the 
veteran's eyes were normal.  The Board observes that the 
first clinical indication of record of any vision or eye 
disorder, subsequent to the veteran's separation from active 
duty in August 1994, was pursuant to a March 1995 entry, over 
six months after the veteran's separation from service, which 
noted that the veteran had binasal pterygiums with the left 
greater than the right.  An October 1995 entry noted that the 
veteran underwent a pterygium excision of the left eye 
without complications.  Further, the Board notes that a May 
1996 VA ophthalmologic examination report noted that the 
veteran had corrected 20/20 vision in both eyes for both near 
and distance vision and that his conjunctiva, cornea, iris 
and lens were clear.  The examiner solely indicated a 
diagnosis of refraction error.  A March 1997 VA treatment 
entry did refer to a keratectomy scar.  

As noted above, the most recent VA ophthalmologic examination 
report solely indicated a diagnosis of refractive error.  It 
is important to note that refractive error of the eyes as 
such is not a disease or injury within the meaning of 
applicable 

legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c)(1999).  The Board observes that the veteran has 
alleged in statements on appeal that his claimed loss of 
vision originated during his period of service.  However, the 
veteran's vision has been shown to be presently corrected to 
20/20 in both eyes and he is presently solely diagnosed with 
refractive error.  Also, the veteran is not competent, as a 
lay person, to assert that a relationship exists between his 
periods of service and such disorder or to otherwise assert 
medical causation.  See Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
The Board observes that it is certainly within the province 
of the veteran to report that he suffered a loss of vision 
during his periods of service.  However, the credible and 
competent evidence of record does not adequately permit the 
diagnosing of a chronic disability during his periods of 
service or otherwise relate the existence of any current eye 
disability to the veteran's periods of service.  Gregory v. 
Brown, 8 Vet.App. 563 (1996).  Additionally, no competent 
medical professional has furnished evidence supportive of the 
veteran's allegations.  The medical evidence of record simply 
fails to relate an opinion to the effect that there exists a 
relationship or nexus between any diagnosed eye or vision 
disorder in service, to include right and left eye pterygiums 
and astigmatisms, and the later diagnosed refractive error, 
or for that matter the keratectomy scar.  See Caluza.  In the 
absence of sufficiently probative evidence of the claimed 
disorder having origins during the veteran's period of 
service, the Board concludes that the veteran's claim for 
service connection for loss of vision is not plausible and, 
therefore, not well-grounded.  Further, the Board finds the 
information provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, might make the claim well 
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds 

the claim to be not well grounded, the appropriate remedy is 
to affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal on these issues because the 
claims are not well grounded is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

II.  Service Connection for Bilateral Hearing Loss

Impaired hearing is deemed to be a disability, for VA 
benefits purposes, when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
disability where audiometric test scores are within the 
established limits.  Hensley v. Brown, 5 Vet.App. 155, 158 
(1993), citing Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  

The available service personnel records indicate that the 
veteran's military occupational specialty was listed as a 
recruiter, a personnel specialist and production recruiter.  
The available service medical records reflect that at the 
time of a January 1976 examination, there was a notation that 
the veteran's ears and ear drums were normal.  The 
audiological evaluation showed right ear pure tone thresholds 
of 20 decibels at 500 Hz, 35 decibels at 1,000 Hz, and 20 
decibels at 3,000 Hz.  Left ear pure tone thresholds included 
35 decibels at 500 Hz, 20 decibels at 1,000 Hz and 35 
decibels at 3,000 Hz.  A January 1978 examination report also 
included notations that the veteran's ears and ear drums were 
normal.  The audiological evaluation, at that time, showed 
right ear pure tone thresholds of 25 decibels or less for 
frequencies between 500 and 4,000 Hz.  Pure tone thresholds 
in the left ear were 20 decibels at 500 Hz, 20 decibels at 
1,000 Hz, 20 decibels at 2,000 Hz, 30 decibels at 3,000 Hz 
and 30 decibels at 4,000 Hz.  


The veteran underwent multiple additional audiological 
evaluations during his period of service.  An August 1982 
examination report noted right ear pure tone thresholds of 20 
decibels at 500 Hz, 20 decibels at 1,000 Hz, 30 decibels at 
3,000 Hz and 30 decibels at 4,000 Hz.  Pure tone thresholds 
in the left ear were 35 decibels at 500 Hz, 20 decibels at 
1,000 Hz, 25 decibels at 2,000 Hz, 40 decibels at 3,000 Hz 
and 45 decibels at 4,000 Hz.  A June 1989 audiological 
evaluation noted as to an assessment, that the veteran had 
normal hearing in the right ear and moderate sensorineural 
hearing loss in the 3,000 to 4,000 Hz range in the left ear 
with normal thresholds in the higher frequencies.  Pursuant 
to the June 1994 separation examination, the veteran checked 
that he suffered from hearing loss.  The audiological 
evaluation showed right ear pure tone thresholds of 25 
decibels at 500 Hz, 10 decibels at 1,000 Hz, 20 decibels at 
2,000 HZ, 30 decibels at 3,000 Hz and 15 decibels at 4,000 
Hz.  As to the left ear, pure tone thresholds were 35 
decibels at 500 Hz, 10 decibels at 1,000 Hz, 25 decibels at 
2,000 Hz, 40 decibels at 3,000 Hz and 50 decibels at 4,000 
Hz.  There were notations that the veteran's ears and ear 
drums were normal.  

VA treatment records dated from September 1994 to November 
1998, including VA examination reports, indicated that the 
veteran was treated for several disorders.  

The Board has weighed the evidence of record.  The service 
medical records for the veteran's period of active duty for 
training from March 1964 to July 1964 are not of record.  See 
O'Hare.  It is observed that the available service medical 
records do reflect that the veteran had some decrease in 
hearing acuity during service.  Also, several of the 
audiological evaluations indicated that the veteran had a 
hearing loss disability in the left ear as defined by 38 
C.F.R. § 3.385 (1999) during service.  Additionally, the 
Board notes a June 1989 audiological evaluation report 
specifically related an assessment of moderate sensorineural 
hearing loss in the left ear.  As to the veteran's right ear, 
the Board observes that the service medical records included 
audiological evaluation reports indicating elevated pure tone 
thresholds of 30 decibels for several frequencies.  The Board 
observes that at least as recently as June 1994, the veteran 
had readings indicative of a hearing loss 

disability of the left ear pursuant to 38 C.F.R. § 3.385 
(1999).  Additionally, the veteran has alleged, essentially, 
that he presently suffers from a bilateral hearing loss 
disability.  The veteran is competent to allege that he had a 
decrease in his hearing.  In consideration of the above, and 
as several audiological evaluations showed readings 
indicative of some decrease in hearing acuity during the 
veteran's periods of service, the Board is of the view that a 
nexus has been shown based on continuity.  See Savage.  
Accordingly, it is concluded that the veteran has presented a 
well-grounded claim of entitlement to service connection for 
bilateral hearing loss.  This issue, as indicated above, is 
further discussed in the REMAND section of this decision.

III.  Service Connection for an Acquired Psychiatric Disorder

The veteran's service medical records do not refer to 
complaints of or treatment for any psychiatric disorders 
until the June 1994 separation examination.  At that time, 
the veteran checked that he suffered from depression or 
excessive worry.  The June 1994 separation examination report 
also included a notation that the veteran reported that he 
had depression after his myocardial infarction.  The examiner 
indicated that the veteran's psychiatric evaluation was 
normal.  

VA treatment records dated from September 1994 to November 
1998, including VA examination reports, indicated that the 
veteran was treated for several disorders.  An April 1997 
entry noted that the veteran had sleep disturbances, lack of 
interest, guilty feeling concerning his inability to care for 
his children, and lack of concentration.  The assessment was 
depression.  A later April 1997 entry noted that the veteran 
had multiple complaints due to his economic duress and 
against the federal government for his medical discharge.  
The examiner noted that the veteran had depressive symptoms 
including guilty feelings and lack of sleep.  An assessment 
was not provided.  A May 1997 entry indicated that the 
veteran reported that he was feeling better and sleeping 
better.  A July 1997 entry noted that the veteran was seen 
with an anxious mood and a restricted effect.  As to an 
assessment, it was noted that his medication would be 
increased.  


The Board observes that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
claimed acquired psychiatric disorder became manifest or 
otherwise originated during his periods of service, or that a 
psychosis was manifest within one year of service separation.  
The clinical and other probative evidence of record also 
fails to indicate an etiological relationship between the 
veteran's claimed acquired psychiatric disorder and his 
service-connected arteriosclerotic heart disease, post-
traumatic degenerative joint disease of the right elbow, 
post-traumatic degenerative joint disease of the right knee 
status post arthroscopy, carpal tunnel syndrome of the right 
wrist, or carpal tunnel syndrome of the left wrist.  The 
Board observes that the available service medical records 
make no reference to complaints of or treatment for any 
psychiatric disorder other than at the time of the June 1994 
separation examination.  At that time, it was noted that the 
veteran reported that he suffered from depression after his 
myocardial infarction.  The examiner, however, indicated that 
the veteran's psychiatric evaluation was normal.  The Board 
notes that the first clinical indication of any psychiatric 
disorder, subsequent to the June 1994 separation examination 
report, was pursuant to an April 1997 VA treatment entry, 
well over two years after the veteran's separation from 
active duty.  An additional April 1997 entry noted that the 
veteran had depressive symptoms including guilty feelings and 
lack of sleep.  

The Board observes that the veteran has alleged in statements 
on appeal that his claimed acquired psychiatric disorder 
originated either during his periods of service or, in the 
alternative, was incurred as a result of his service-
connected disorders.  The Board notes, however, the veteran 
is not competent, as a lay person, to assert that a 
relationship exists between his periods of service and such 
disorder, that such disorder is etiologically related to his 
service-connected disorders, or to otherwise assert medical 
causation.  See Grottveit and Espiritu.  The Board observes 
that it is certainly within the province of the veteran to 
report that he was treated for a nervous disorder during his 
period of active service.  However, the credible and 
competent evidence of record does not adequately permit the 
diagnosing of a chronic disability during his periods of 
service or, for that matter, the presence of a psychosis 
within one year of active service separation, or otherwise 
relate the 

existence of any current disability to the veteran's periods 
of service.  See Gregory.  Additionally, the medical evidence 
of record simply fails to indicate any relationship or nexus 
between such disorder and the veteran's periods of service.  
See Caluza.  Further, there are no physician statements or 
treatment reports of record which offer the opinion that the 
evidence reasonably demonstrates such a relationship.  The 
clinical evidence also fails to satisfactorily indicate that 
such disorder is etiologically related to the veteran's 
service-connected disorders.  In the absence of sufficiently 
probative evidence establishing that the claimed disorder 
originated during the veteran's period of service, or within 
one year of service separation, or that there is an 
etiological relationship between such disorder and the 
veteran's service-connected disorders, the Board concludes 
that the veteran's claim for service connection for an 
acquired psychiatric disorder is not plausible and, 
therefore, not well-grounded.  Further, the Board finds the 
information provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, might make the claim well-
grounded.  See Robinette.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield (when the Board decision disallowed a 
claim on the merits where the Court finds the claim to be not 
well grounded, the appropriate remedy is to affirm, rather 
than vacate, the Board's decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeal on these issues because the claims are not 
well grounded is not prejudicial to the veteran.  See 
Bernard.  

IV.  Service Connection for Diabetes Mellitus

The available service medical records indicate that at the 
time of a July 1976 enlistment examination, the veteran's 
urinalysis was negative for sugar.  An August 1990 entry 
noted that the veteran was seen for lab results.  The 
assessment was 

diabetes mellitus.  A September 1990 entry noted that the 
veteran was also seen for lab work.  The assessment was 
diabetes mellitus, controlled and arterial hypertension.  
April 1991 entries noted assessments that included controlled 
diabetes mellitus and controlled arterial hypertension.  At 
the time of the June 1994 separation examination, the veteran 
checked that he did not have sugar in his urine.  The June 
1994 separation examination noted that the veteran's 
urinalysis was negative for sugar.  There was no reference to 
diabetes mellitus.  

VA treatment records dated from September 1994 to March 1997 
indicated that the veteran was treated for several disorders.  
A February 1997 entry noted that the veteran had disorders 
including diabetes mellitus.  A March 1997 VA peripheral 
nerves examination noted that the veteran had a history of 
diabetes mellitus and was on an oral hypoglycemic.  VA 
treatment records dated from May 1997 to September 1998 
indicated that the veteran was treated for multiple 
disorders.  

The veteran underwent a cardiovascular examination in October 
1998.  It was noted that he had a history of diabetes 
mellitus, type II.  The diagnoses included diabetes mellitus, 
type II and peripherovascular insufficiency.  An October 1998 
VA vascular examination report also noted that the veteran 
had a past history of diabetes mellitus and an October 1998 
hands, thumb and fingers examination indicated that the 
veteran had a past history of insulin dependent diabetes.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicated that he was diagnosed with diabetes 
mellitus during his period of active duty.  The Board 
observes that subsequent treatment records also noted that 
the veteran suffered from diabetes mellitus.  An October 1998 
VA cardiovascular examination report related diagnoses which 
included diabetes mellitus, type II.  The Board observes that 
the medical evidence of record clearly indicates that the 
veteran was diagnosed with a chronic disorder, diabetes 
mellitus, during service and that he presently suffers from 
such disorder.  Therefore, the Board is of the view that to 
conclude otherwise than that the evidence is at least in 
equipoise as to whether such disorder was incurred during the 
veteran's periods of service, would not withstand Court 
scrutiny on the basis of the 

evidence currently of record.  Accordingly, with resolution 
of reasonable doubt in favor of the veteran, and in 
consideration of the Court's holding in O'Hare, the Board 
concludes that service connection for diabetes mellitus is 
warranted.  

V.  Service Connection for a Low Back Disorder

The available service medical records indicate that the 
veteran was seen in October 1991 for a follow-up of 
complaints of right knee pain and back pain.  The assessment 
did not refer to a low back disorder.  At the time of a 
September 1992 examination report, the veteran checked that 
he suffered recurrent back pain.  The September 1992 
examination report included a notation that the veteran's 
spine and musculoskeletal system were normal.  Pursuant to 
the June 1994 separation examination, the veteran checked 
that he suffered recurrent back pain.  There was a notation 
that he suffered back pain and arthralgias.  The June 1994 
separation examination report also included a notation that 
the veteran's spine and other musculoskeletal systems were 
normal.  

VA treatment records dated from September 1994 to November 
1998 indicated that the veteran was treated for several 
disorders.  A March 1997 VA treatment entry noted that the 
veteran complained of pain and rigidity in the cervical 
region.  The impression included cervical and upper back 
sprain.  A March 1998 report of a urogram with 
nephrotomograms indicated an impression that included 
degenerative lumbar spondylosis.  An October 1998 VA 
orthopedic examination did not refer to a low back disorder.  

The Board has weighed the evidence of record.  It is observed 
that the record is without sufficient objective evidence 
supportive of a finding that the veteran's claimed low back 
disorder became manifest or otherwise originated during his 
periods of service or that arthritis was manifest within one 
year of separation from his period of active duty.  As noted 
previously, the service medical records for the veteran's 
period of active duty for training from March 1964 to July 
1964 are not of record.  The Board notes that the Court has 
held that in a case such as this, the Board has a heightened 
duty to explain its findings and conclusions and to consider 

the benefit of the doubt rule.  See O'Hare.  The available 
service medical records for the veteran's period of active 
duty from 1978 to 1994 indicated that the veteran was seen 
for complaints of back pain in October 1991, but that no 
assessment was provided.  Pursuant to a September 1992 
examination and the June 1994 separation examination, the 
veteran checked that he suffered low back pain.  The June 
1994 separation examination report also included a notation 
that the veteran suffered from back pain and arthralgia.  
Both examination report indicated that the veteran's spine 
and other musculoskeletal systems were normal.  The Board 
observes that the first clinical indication of any back 
disorder, subsequent to that noted in service, was pursuant 
to a March 1997 VA treatment entry, more than two years after 
the veteran's separation from service which reported that the 
veteran complained of pain and rigidity in the cervical 
region.  The impression included cervical and upper back 
sprain.  The Board notes that the first and only indication 
of an actually diagnosed low back disorder subsequent to his 
separation from service was pursuant to a March 1998 report 
of a urogram with nephrotomograms which indicated an 
impression which included degenerative lumbar spondylosis.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that his claimed low back disorder 
originated during his periods of service.  However, the 
veteran is not competent, as a lay person, to assert that a 
relationship exists between his periods of service and such 
disorder or to otherwise assert medical causation.  See 
Grottveit and Espiritu.  The Board observes that it is 
certainly within the province of the veteran to report that 
he suffered back problems during his periods of service.  
However, the credible and competent evidence of record does 
not adequately permit the diagnosing of a chronic disability 
during his periods of service or, for that matter, the 
presence of arthritis within one year of active service 
separation, or otherwise relate the existence of the current 
disability to the veteran's periods of service.  See Gregory.  
Additionally, the medical evidence of record simply fails to 
relate an opinion to the effect that there exists an 
etiological relationship or nexus between any back complaints 
in service and the later diagnosed low back disorder.  See 
Caluza.  In the absence of sufficiently probative evidence of 
a low back disorder having origins during the veteran's 
periods of service, the Board concludes that the veteran's 
claim for service 

connection for a low back disorder is not plausible and, 
therefore, not well grounded.  Further, the Board finds the 
information provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, might make the claim well-
grounded. See Robinette.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield (when the Board decision disallowed a 
claim on the merits where the Court finds the claim to be not 
well grounded, the appropriate remedy is to affirm, rather 
than vacate, the Board's decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeal on these issues because the claims are not 
well grounded is not prejudicial to the veteran.  See 
Bernard.  

VI.  Service Connection for a Left Knee Disorder

The available service medical records indicate that the 
veteran was seen in June 1988 with complaints of recurrent 
swelling and pain of both knees.  The examiner indicated that 
there was degenerative joint disease of the medial, lateral 
and patello-femoral compartments.  An additional June 1988 
entry related an assessment that included knee arthritis.  A 
December 1992 radiological report noted that the veteran had 
moderate osteoarthritic changes of both knees.  A November 
1992 treatment entry indicated an assessment of degenerative 
joint disease of both knees.  August 1993 and October 1993 
entries indicated an assessments which included severe 
degenerative joint disease of the knees.  An April 1994 
treatment entry related an assessment of severe degenerative 
joint disease of both knees.  The June 1994 separation 
examination report did not specifically refer to a left knee 
disorder although painful joints were noted.  


VA treatment records dated from September 1994 to September 
1998 indicated that the veteran was treated for several 
disorders.  A December 1995 record noted that X-rays showed 
mild degenerative changes of the left knee.  The veteran 
underwent a VA orthopedic examination in October 1998.  The 
diagnoses included moderate to severe degenerative joint 
disease of the knees, more prominent on the right knee.  An 
October 1998 VA cardiovascular examination report indicated 
diagnoses including peripherovascular insufficiency.  

The Board observes that the veteran's service medical records 
indicated that he was treated for degenerative joint disease 
of the left knee throughout his period of service.  
Additionally, a December 1995 VA treatment entry noted that 
X-rays showed mild degenerative changes of the left knee.  
The Board further observes that an October 1998 VA orthopedic 
examination indicated diagnoses that included moderate to 
severe degenerative joint disease of the knees, more 
prominent on the right.  The Board notes that the veteran is 
already service connected for post-traumatic degenerative 
joint disease of the right knee status post arthroscopy.  The 
Board observes that the medical evidence of record clearly 
indicates that the veteran was treated for degenerative joint 
disease of the left knee, a chronic disorder, in service and 
that he presently suffers from such disorder.  Therefore, the 
Board is of the view that to conclude otherwise than that the 
evidence is at least in equipoise as to whether degenerative 
joint disease of the left knee was incurred during the 
veteran's periods of service would not withstand Court 
scrutiny on the basis of the evidence currently of record.  
Accordingly, with resolution of reasonably doubt in favor of 
the veteran, the Board concludes that service connection for 
degenerative joint disease of the left knee is warranted.  

VII.  Increased Evaluation for Post-Traumatic Degenerative 
Joint Disease of the
Right Elbow

The Board notes that, according to a recent decision of the 
Court, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or 

"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet.App. 119 (1999).  As to the veteran's service-connected 
right elbow disorder, the RO has not assigned separate staged 
ratings.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed throughout the 
appeal period and that a uniform evaluation is appropriate in 
this case.  

A.  Historical Review

The available service medical records indicated that the 
veteran was treated for a right elbow disorder.  A September 
1992 examination report noted that the veteran had incomplete 
extension and flexion of the right elbow.  There was also a 
notation that the veteran had degenerative arthritis of the 
right elbow after an automobile accident in 1978.  The June 
1994 separation examination noted that the veteran was 
already receiving compensation from the VA for his right 
elbow.  

The veteran underwent a VA orthopedic examination in November 
1991 during his period of active duty.  He reported that he 
had progressive functional limitation of the right upper 
extremity accompanied by tingling and numbness of the hand.  
The examiner noted that there was mild atrophy of the right 
arm muscles.  There was a 30 degree flexion contracture of 
the elbow joint.  The examiner also reported that flexion was 
limited to 110 degrees.  The diagnoses included right elbow 
injury with residuals.  A November 1991 radiological report 
indicated an impression of moderate degenerative 
osteoarthritis of the right elbow with well-preservation of 
the visualized joint space.  

In January 1992, service connection was granted for residuals 
of a right elbow injury.  A 10 percent disability evaluation 
was assigned which has remained in effect.  


B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1999).  A noncompensable evaluation is warranted 
when flexion of the forearm of the major upper extremity is 
limited to 110 degrees or more.  A 10 percent evaluation 
requires that flexion be limited to 100 degrees.  A 20 
percent evaluation requires that flexion be limited to 90 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5206 (1999).  A 
10 percent evaluation is warranted when extension of the 
forearm of the major upper extremity is limited to 45 
degrees.  A 20 percent evaluation requires that extension be 
limited to 75 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5207 (1999).  A 20 percent evaluation is warranted when 
flexion of the forearm of either upper extremity is limited 
to 100 degrees and extension of the forearm of the same upper 
extremity is limited to 45 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5208 (1998).  A 40 percent evaluation is 
warranted for favorable ankylosis of the elbow of the major 
upper extremity at an intermediate angle.  Ankylosis is 
considered to be favorable when the joint is fixed in an 
angle between 90 degrees and 70 degrees.  A 50 percent 
evaluation requires unfavorable ankylosis.  Ankylosis is 
considered unfavorable when the joint is fixed in an angle of 
less than 50 degrees or when there is a complete loss of 
supination or pronation.  38 C.F.R. Part 4, Diagnostic Code 
5205 (1998).  


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

VA treatment records dated from September 1994 to September 
1998 indicated that the veteran was treated for multiple 
disorders.  The veteran underwent a VA orthopedic examination 
in October 1998.  He reported that he had moderate pain in 
the right posterior elbow with radiation to the arm and 
forearm.  It was noted that the veteran was right-handed.  
Lifting heavy objects was noted to be a precipitating factor 
for the right elbow pain with alleviating factors of 
medication and ice packs.  It was observed that there was no 
history of surgery to the right elbow.  The examiner 
indicated that there was no episode of dislocation or 
recurrent subluxation of the right elbow.  The examiner 
reported, as to range of motion of the right elbow, that 
flexion was 140 degrees and extension was -45 degrees.  The 
examiner indicated that such was active and passive.  The 
examiner noted that there was no painful motion on the range 
of motion measured on the right elbow.  The examiner further 
stated that there was no objective evidence of painful motion 
on all 

movements of the right elbow.  The examiner also reported 
that there was no objective evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of movement of the right elbow.  There was no 
crepitation of the right elbow.  The examiner also noted that 
there was no ankylosis and no constitutional signs for 
inflammatory arthritis.  The diagnoses included post-
traumatic right elbow injury, residuals status post motor 
vehicle accident on June 5, 1978, and severe degenerative 
joint disease of the right elbow and olecranon, by X-rays 
performed in August 1997.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of flexion of the forearm of 
the right arm limited to 100 degrees and extension limited to 
45 degrees as required for a 20 percent disability evaluation 
pursuant to the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5208 (1999).  The most recent VA orthopedic examination 
report noted that the veteran reported that he had moderate 
pain in the right posterior elbow with radiation to the arm 
and forearm.  As to range of motion of the right elbow, the 
examiner reported that flexion was 140 degrees and extension 
was -45 degrees.  The examiner specifically stated that there 
was no evidence of painful motion on all movements of the 
right elbow.  The examiner also stated that there was no 
evidence of edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement of the right 
elbow.  The diagnoses included post-traumatic right elbow 
injury and severe degenerative joint disease of the right 
elbow.  The Board observes that the evidence of record 
clearly fails to indicate that flexion of the right elbow is 
limited to 90 degrees or that extension is limited to 75 
degrees as is also required for a 20 percent disability 
evaluation pursuant to 38 C.F.R. Part 4, Diagnostic Codes 
5206, 5207 (1999).  Additionally, ankylosis of the right 
elbow has not been shown.  38 C.F.R. Part 4, Diagnostic Code 
5205.  The examiner pursuant to the October 1998 VA 
orthopedic examination report specifically indicated that 
there was no ankylosis.  

Therefore, the Board is satisfied that the 10 percent 
disability evaluation encompasses the veteran's objectively 
ascertainable functional impairment due to 

pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  As noted above, 
the examiner, pursuant to the October 1998 VA orthopedic 
examination report, specifically indicated that there was no 
objective evidence of painful motion of the right elbow on 
all movements.  Therefore, functional impairment due to pain 
supported by adequate pathology and indicative of a separate 
compensable evaluation has not been adequately shown by the 
evidence of record.  Moreover, there is no clinically 
identifiable pathology warranting extended discussion as to 
whether a separately assignable compensable rating is 
appropriate.  Accordingly, an increased evaluation for 
residuals of post-traumatic degenerative joint disease of the 
right elbow is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criterion for such an award is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


VIII.  Increased Evaluation for Arteriosclerotic Heart 
Disease

In reaching the determination below, the Board has considered 
whether staged ratings should be assigned.  The Board 
concludes that the disability has not significantly changed 
throughout the appeal period and that a uniform evaluation is 
appropriate in this case.  

A.  Historical Review

The available service medical records indicated that the 
veteran was treated for cardiovascular disorders during his 
period of service.  A July 1993 hospital report indicated 
diagnoses including angina status post myocardial infarction; 
non-Q wave myocardial infarction, June 1993; and arterial 
hypertension.  The June 1994 separation examination report 
noted that the veteran suffered a myocardial infarction in 
June 1993 and since that time had continued with angina 
pectoris and shortness of breath.  

Private treatment records dated in June 1993, during the 
veteran's period of active duty, indicated that the veteran 
was treated for his cardiovascular disorder, specifically his 
myocardial infarction.  

VA treatment records dated from September 1994 to May 1996 
indicated that the veteran was treated for several disorders 
including cardiovascular disorders.  The veteran underwent a 
VA cardiovascular examination in June 1996.  It was noted 
that subsequent to a non acute myocardial infarction in June 
1993, he had continued with post infarction angina pectoris.  
It was also reported that he had undergone cardiac 
catheterization studies that were apparently negative.  The 
veteran reported that a Thallium test showed ischemia of the 
inferior wall.  The veteran reported that he had dyspnea on 
effort and proximal nocturnal dyspnea over the past six 
months.  The examiner reported that the veteran's blood 
pressure was 150/90, 150/90 and 150/85.  He had symmetrical 
chest expansion with the lungs clear to auscultation 

and percussion.  On examination of the heart, there was a 
loud S4 and no S3.  The examiner indicated that the 
extremities showed good arterial pulses and varicose veins 
with minimal pitting edema of both ankles.  It was noted that 
a multigated angiogram showed adequate bi-ventricular 
function in April 1996.  The final diagnoses were 
arteriosclerotic heart disease with non Q myocardial 
infarction in 1993; post myocardial infarction, angina 
pectoris since 1983, stable at the present time with cardiac 
catheterization studies performed in July 1993 and said to be 
normal.  Arterial hypertension, under therapy, was also 
diagnosed.  

In June 1996, service connection was granted for 
arteriosclerotic heart disease with non Q myocardial 
infarction and arterial hypertension.  A 30 percent 
disability evaluation was assigned which has remained in 
effect.  

B.  Increased Evaluation

The Board notes that the regulations governing the 
evaluations of cardiovascular disorders were amended as of 
January 12, 1998.  See 62 FEDERAL REGISTER 65207 (1997) (to be 
codified at 38 C.F.R. §§ 4.100-4.102).  The Board observes 
that the regulations applicable as of January 12, 1998, are 
neither more nor less favorable to the pending claim for an 
increased rating.  Therefore, the Board concludes that the 
veteran's claim will be evaluated under both regulations 
governing arteriosclerotic heart disease, residuals of a 
myocardial infarction, hypertensive heart disease and 
hypertensive vascular disease.  See Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991) (when there has been a change in an 
applicable regulation after a claim has been filed, but 
before final resolution, the regulation more favorable to the 
claimant must be applied).  The regulations in effect as of 
January 12, 1998, provide that a 30 percent evaluation is 
warranted for arteriosclerotic heart disease with documented 
coronary artery disease, or for a history of a documented 
myocardial infarction, resulting in a workload of greater 
than 5 METs, but not greater than 7 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation requires 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs, but not 
greater than 5 METs, 

resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  38 C.F.R. Part 4, Diagnostic Codes 7005, 
7006, 7007 (1999).  

The regulations in effect as of January 12, 1998 also provide 
that a 20 percent evaluation is warranted for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) where diastolic pressure is predominantly 110 
or more, or where systolic pressure is predominantly 200 or 
more.  A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. Part 4, Diagnostic Code 
7101 (1999).  

Under the regulations in effect prior to January 12, 1998, a 
30 percent evaluation is warranted for arteriosclerotic heart 
disease following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attacks, when 
ordinary manual labor is feasible.  A 60 percent evaluation 
is warranted following a typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, when more than light manual labor 
is not feasible.  38 C.F.R. Part 4, Diagnostic Code 7005 
(1997).  A 30 percent evaluation is warranted for 
hypertensive heart disease with definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, and 
moderate dyspnea on exertion.  A 60 percent evaluation 
requires marked enlargement of the heart, confirmed by 
roentgenogram or an apex beat beyond the midclavicular line; 
sustained diastolic hypertension with diastolic pressure of 
120 or more, which may later have been reduced; dyspnea on 
exertion; and preclusion of more than light manual labor.  38 
C.F.R. Part 4, Diagnostic Code 7007 (1997).  A 20 percent 
evaluation is warranted for hypertensive vascular disease 
(essential arterial hypertension) where the diastolic 
pressure is predominantly 110 or more with definite symptoms.  
A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more and moderately severe symptoms.  38 
C.F.R. Part 4, Diagnostic Code 7101 (1997).  

VA treatment records dated from June 1996 to September 1998 
indicated that the veteran continued to receive treatment.  
An August 1997 entry indicated a blood pressure reading of 
110/80.  A September 1997 entry related a blood pressure 
reading of 130/95.  


The veteran underwent a VA cardiovascular examination in 
October 1998.  He reported that he had had occasional 
elevated blood pressure.  The veteran complained of chest 
pain episodes, two or three times a week, which were 
described as oppressive type at rest and were relieved with 
Nitroglycerin.  He indicated that the pain would sometimes 
radiated to the back and that it was associated with 
shortness of breath and cold diaphoresis.  The veteran also 
reported that he had dyspnea on exertion at minimal effort 
and paroxysmal nocturnal dyspnea.  The examiner noted that 
the veteran indicated that he had dyspnea on exertion when 
walking for about 400 meters.  The examiner indicated that 
the veteran's METs level was between 5 and 6.  It was noted 
that an exercise test was medically contraindicated due to 
the veteran's medical history of peripherovascular 
insufficiency and degenerative joint disease.  The examiner 
reported that the veteran's chest had symmetric expansion and 
that his lungs were clear to auscultation.  As to his heart, 
the examiner noted that there was regular rhythm, 
bradycardiac, no S3, no S4, and no audible murmur.  The point 
of maximal impulse was inside the midclavicular line.  There 
was no edema or cyanosis of the extremities.  The diagnoses 
included arteriosclerotic heart disease, status post non-Q 
myocardial infarction in June 1993, chronic angina pectoris, 
and peripherovascular insufficiency.  An October 1998 report 
of an multigated angiogram indicated that the cardiac 
chambers were of normal size with hypertrophy of the left 
side myocardium suggested.  It was noted that the contractile 
motion of both ventricles was adequate with a left 
ventricular ejection fraction value of 61 percent (N=51%-
over).  The stroke volume ratio was 1.2, which was in the 
normal range.  The impression was adequate biventricular 
function with left ventricle hypertrophy suggested.  

The Board has a made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of manifestations warranting 
more than a 30 percent evaluation under the new regulations.  
38 C.F.R. Part 4, Diagnostic Codes 7005, 7006, 7007 (1999).  
The Board notes that such regulations indicated that a 30 
percent evaluation is warranted for arteriosclerotic heart 
disease, 

residuals of a myocardial infarction and hypertensive heart 
disease with a workload of greater than 5 METs, but not 
greater than 7 METs, resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  The 
most recent October 1998 VA cardiovascular examination report 
noted that the veteran complained of oppressive-type chest 
pain episodes two to three times a week.  He also reported 
that he had dyspnea on exertion at minimal effort, dyspnea on 
exertion when walking about 400 meters and paroxysmal 
nocturnal dyspnea.  The examiner specifically indicated that 
the veteran's METs level was between 5 and 6.  The October 
1998 report of a multigated angiogram indicted that the 
veteran's ventricular ejection fraction was 61 percent and 
related an impression of adequate biventricular function with 
left ventricular hypertrophy.  

Additionally, a June 1996 VA cardiovascular examination 
report noted that a multigated angiogram showed adequate bi-
ventricular function.  The Board observes that the medical 
evidence of record clearly fails to indicate that the veteran 
suffers from more than one episode of acute congestive heart 
failure in the past year; or a workload of greater than 3 
METs, but not greater than 5 METs, resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, as 
required for a 60 percent evaluation pursuant to the 
appropriate schedular criteria noted above.  Further, the 
Board observes that the clinical and other probative evidence 
of record also fails to indicate that the veteran suffers 
from symptomatology productive of diastolic pressure of 
predominantly 120 or more, as required for a 40 percent 
evaluation pursuant to 38 C.F.R. Part4, Diagnostic Code 7101 
(1999).  The Board observes that there is no recent evidence 
of diastolic pressure of 120 or more.  The Board simply 
cannot conclude, based on the evidence of record, that the 
veteran suffers from symptomatology that more nearly meets 
the schedular criteria requisite to the assignment of an 
evaluation in excess of 30 percent.  

Likewise, an increased rating cannot be assigned under the 
regulations that had been in effect prior to January 12, 
1998.  A 60 percent evaluation under the old criteria 
requires a typical history of acute coronary occlusion or 
thrombosis, or with 

a history of substantiated repeated anginal attacks, when 
more than light manual labor is not feasible.  38 C.F.R. Part 
4, Diagnostic Code 7005 (1997).  As noted above, the October 
1998 VA cardiovascular examination report noted that the 
veteran would have dyspnea on walking 400 meters and that his 
METs were between 5 and 6.  Neither this report, nor any 
other clinical evidence, indicates that the veteran is or has 
been precluded from engaging in more than light manual labor.  
Additionally, symptomatology indicative of an increased 
evaluation pursuant to the old criteria under 38 C.F.R. Part 
4, Diagnostic Codes 7007, 7101 (1997) has also not been 
shown.  The Board observes that the evidence of record simply 
does not more nearly meet the criteria for a 60 percent 
evaluation pursuant to either the old or new regulations.  
Accordingly, the Board concludes an increased evaluation for 
the veteran's service-connected arteriosclerotic heart 
disease is not warranted.  

IX.  Special Monthly Compensation for the Loss of Use of Both 
Feet

Pursuant to 38 C.F.R. § 3.350(a)(2) (1999), loss of use of a 
hand or a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).  In further explanation 
of this provision, 
M21-1, Part VI, Chapter 8.07, notes that, "[t]he 
determination of loss of use of a hand or foot is not 
restricted to organic loss but includes functional loss as 
well." (emphasis added).  This section goes on to state that 
"[f]indings which confirm loss of use, such as atrophy of 
involved extremities, are required to support determinations 
under 38 C.F.R. § 3.350(a)(2) of functional loss of use of a 
hand or foot."  While the Board recognizes that provisions of 
M21-1 are not binding, they do serve to illuminate the scope 
and intentions of given code sections and are used as such in 
the present decision.  


An October 1998 VA orthopedic examination report noted that 
the veteran reported that he had moderate right knee pain on 
the anterior aspect which traveled to the lateral aspect.  It 
was noted that he denied any other symptomatology.  The 
examiner noted that the veteran used a cane to prevent falls.  
It was observed that, with respect to daily activities, the 
veteran reported that he could not play softball or go 
jogging.  The examiner specifically noted that the veteran 
had a normal gait cycle.  The diagnoses did not refer to any 
foot disorders.  

An October 1998 VA vascular examination report noted that the 
veteran was not confined to his house or bed.  It was noted, 
with respect to his daily activities, that the veteran could 
not dance and had difficulty walking.  The veteran reported 
that he had numbness of both legs at rest and that, after 
prolonged standing or walking, he would have numbness and 
tingling of the legs.  It was observed that the veteran also 
indicated that he would have edema that was relieved by 
elevation.  The diagnoses included thrombosed, right great 
saphenous vein, with patent deep venous system and probable 
mild right mid superficial femoral artery stenosis, most 
likely from atherosclerotic heart disease.  It was noted that 
there was no visual evidence of varicose veins in both lower 
extremities and that there was no edema of the ankles.  An 
October 1998 VA cardiovascular examination report noted that 
the veteran reported dyspnea on exertion when walking for 
about 400 meters.  The diagnoses included peripherovascular 
insufficiency.  

The Board observes that the clinical and other probative 
evidence of record fails to indicate that the effective 
function of the veteran's feet would be equally well served 
by an amputation below the knee with the use of a suitable 
prosthetic appliance.  38 C.F.R. § 3.350(a)(2) (1999).  The 
Board notes that the October 1998 VA orthopedic examination 
report did indicate that the veteran used a cane to prevent 
falls.  However, the veteran reported that with respect to 
daily activities, he was unable to play softball or go 
jogging; it does not, however, indicate that his use of his 
lower extremities was otherwise significantly compromised.  
Also, the examiner specifically noted that the veteran had a 
normal gait cycle and no bilateral foot disorders were 
diagnosed.  Additionally, the Board notes that, pursuant to 
the 

October 1998 VA vascular examination, the veteran reported 
that after prolonged standing or walking, he would have 
numbness and tingling of the legs.  The veteran also 
reported, pursuant to the October 1998 VA cardiovascular 
examination, that he could walk for about 400 meters.  Again, 
no functional loss of use of either foot was indicated.  
Accordingly, entitlement to special monthly compensation for 
loss of use of both feet is not warranted.  


ORDER

Service connection for loss of vision is denied.  The claim  
of entitlement to service connection for bilateral hearing 
loss is well-grounded.  To this extent only, such appeal is 
granted.  Service connection for an acquired psychiatric 
disorder is denied.  Service connection for diabetes mellitus 
is granted.  Service connection for a low back disorder is 
denied.  Service connection degenerative joint disease of the 
left knee is granted.  An increased evaluation for post-
traumatic degenerative joint disease of the right elbow is 
denied.  An increased evaluation for arteriosclerotic heart 
disease is denied.  Special monthly compensation for the loss 
of use of both feet is denied.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for bilateral hearing loss and that he is entitled 
to a total rating for compensation purposes based on 
individual unemployability.  

In reviewing the record, and as noted in the introduction, 
the RO, in a July 1997 rating decision, denied service 
connection for varicose veins with minimal pitting edema of 
the ankles.  The letter notifying the veteran of the RO's 
determination was mailed on August 5, 1997.  On August 13, 
1997, the veteran's notice of disagreement was received.  A 
statement of the case listing such issue was mailed to the 
veteran at his latest address of record on July 6, 1999.  The 
veteran's accredited 

representative was also furnished a copy of the statement of 
the case at that time.  Therefore, the veteran had sixty (60) 
days from July 6, 1999, (the mailing date of the statement of 
the case) to file a substantive appeal.  The Board notes that 
the first possible document of record which could constitute 
a substantive appeal was a statement, in which the veteran 
stated that he wished to continue with his appellate rights, 
received on September 30, 1999, well beyond either of the 
deadlines for the timely filing of a substantive appeal.  38 
C.F.R. § 20.302(b) (1999).  The Board notes that such 
document did not indicate that the veteran was appealing the 
issue of entitlement to service connection for varicose veins 
with minimal pitting edema of both ankles.  See 38 C.F.R. 
§ 20.202 (1999).  An informal hearing presentation from the 
accredited representative, dated on February 22, 2000, did 
list such issue.  

The Board observes that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme, as well as evolving Court doctrine (See 
Rowell v. Principi, 4 Vet.App. 9 (1993), which requires both 
a notice of disagreement and a formal appeal.  Jurisdiction 
does matter.  Roy v. Brown, 5 Vet.App. 554 (1993).  
Additionally, in Marsh v. West, 11 Vet.App. 468 (1998), the 
Court held that the Board's obligation to assess it own 
jurisdiction cannot come at the expense of the procedural 
rights of the claimant who has had no opportunity to present 
evidence or argument on the jurisdictional issue, citing 
Bernard v. Brown, 4 Vet.App. 384 (1993) and Sutton v. Brown, 
9 Vet.App. 553 (1996).  The Board observes that the veteran 
has not been provided with the pertinent laws and regulations 
regarding the timeliness of a substantive appeal as to the 
issue of entitlement to service connection for varicose veins 
with minimal pitting edema of both ankles.  

Additionally, the Board notes that in the July 1997 rating 
decision, service connection was granted for carpal tunnel 
syndrome of the right wrist, with a 10 percent disability 
evaluation, and for carpal tunnel syndrome of the left wrist, 
also with a 10 percent disability evaluation.  The veteran 
filed a notice of disagreement as to these issues on August 
13, 1997.  The Board observes that the veteran has 

never been issued a statement of the case as to such issues.  
See Manlincon v. West 12 Vet.App. 238 (1999).  Therefore, the 
Board concludes that additional development of the record is 
appropriate prior to appellate review.  

As to the veteran's claim for service connection for 
bilateral hearing loss, the Board notes that the veteran has 
not been afforded a VA examination as to his claimed 
disorder.  As noted pursuant to the discussion above, the 
available service medical records do reflect that the veteran 
had some decrease in hearing acuity during service.  Also, 
several of the audiological evaluations indicated that the 
veteran had a hearing loss disability in the left ear as 
defined by 38 C.F.R. § 3.385 (1999) during service.  
Additionally, the Board notes a June 1989 audiological 
evaluation report specifically related an assessment of 
moderate sensorineural hearing loss in the left ear.  As to 
the veteran's right ear, the Board observes that the service 
medical records included audiological evaluation reports 
indicating elevated pure tone thresholds of 30 decibels for 
several frequencies.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, the evidence noted above, the Court's 
holdings in Colvin and Halstead, and as the veteran's 
entitlement to a total rating for compensation purposes based 
on individual unemployability is dependent upon an accurate 
assessment of his service-connected disabilities, the Board 
concludes that an additional VA examination would be helpful 
in resolving the issue raised by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and 

as interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Specifically, as to the issue of 
entitlement to service connection for 
varicose veins with minimal pitting edema 
of both ankles, the RO should notify the 
veteran that he may submit additional 
evidence and argument as to whether the 
appeal from the July 1997 rating decision 
was timely filed.  

2.  The RO should schedule the veteran 
for a VA audiological examination in 
order to determine the present nature and 
severity of his bilateral hearing loss, 
if any.  All indicated tests and studies 
should be accomplished and the findings 
reported in detail.  The examiner should 
express an opinion as to the etiology and 
approximate date of onset of any hearing 
disorder diagnosed.  A complete rationale 
for any opinion expressed should be 
provided.  The claim folder must be made 
available to the examiner for review 
prior to the examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or 

adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994).  

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should consider the issues on 
appeal, which include entitlement to 
service connection for bilateral hearing 
loss and entitlement to a total rating 
based on individual unemployability, 
giving consideration to any additional 
evidence obtained.  A supplemental 
statement of the case should also be 
prepared and issued.  The supplemental 
statement of the case should specifically 
provide the veteran with all of the 
pertinent laws and regulation as to 
substantive appeals to include any such 
laws and regulations addressing the 
timeliness of a substantive appeal.  

5.  The veteran should be furnished a 
statement of the case as to the issues of 
entitlement to increased evaluations for 
his service-connected carpal tunnel 
syndrome of the right wrist and carpal 
tunnel syndrome of the left wrist.  He 
should be, and herein is, informed that 
if he wished to appeal this decision to 
the Board, he must timely submit a 
substantive appeal.  


6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board or by the Court for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if the RO's 
actions remain unfavorable to any degree, the veteran should 
be afforded a reasonable period of time in which to respond 
to a supplemental statement of the case.  Thereafter, subject 
to current appellate procedures, the case should be returned 
to the Board for further appellate consideration if 
appropriate.  The veteran need not take any action unless he 
is further informed.  The purpose of this REMAND is to allow 
for further development of the record.  No inference should 
be drawn from it regarding the final disposition of the 
veteran's claims.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



